Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00341-CV

               SANTANDER CONSUMER USA, INC. d/b/a Chrysler Capital,
                                 Appellant
                                    v.
                          CITY OF SAN ANTONIO,
                                 Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-01960
                      Honorable Cynthia Marie Chapa, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s June 11, 2020 order
granting City of San Antonio’s plea to the jurisdiction is AFFIRMED. We tax costs of court for
this appeal against Santander Consumer USA, Inc. d/b/a Chrysler Capital.

       SIGNED December 30, 2020.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice